Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
The claims include several minor issues related to syntax errors and/or a lack of antecedence basis. To help expedite prosecution, an Examiner’s amendment has been provided below to help rectify these issues and advance the application onto allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2. (amended by Examiner) The system of claim 1, wherein the firearm includes a controller running application software [is further] configured to increase, in response to harvesting power from the local energy source in the radio frequency, a data collection rate for at least one sensor coupled to the firearm.

13. (amended by Examiner) wherein the application software of the controller is further configured to increase, in response to harvesting power from the local energy source in the radio frequency, a data collection rate for at least one sensor coupled to the firearm.

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
harvesting, in response to detecting the local energy source in the radio frequency, power from the local energy source in the radio frequency via a wireless-energy harvesting mechanism having a receiving antenna configured to receive the local energy source in the radio frequency, a 
the controller running application software configured to: power, via the battery, the components of the firearm in a first sensing mode; monitor, via the communication interface, density of electromagnetic radiation proximate the firearm; harvest, in response to the electromagnetic radiation density exceeding a predetermined threshold, power from the electromagnetic radiation via a wireless-energy harvesting mechanism having a receiving antenna configured to receive local energy source in a radio frequency, a rectifier configured to convert the received local energy source in the radio frequency to direct current, and a DC-DC converter configured to alter voltage of the direct current to a desired voltage; and operate, via the battery and the harvested power, the components of the firearm in a second sensing mode, the second sensing mode expending more energy than the first sensing mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.